DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 9954517).
  	 

    PNG
    media_image1.png
    332
    416
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    347
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    432
    213
    media_image3.png
    Greyscale

 	With respect to claim 1, figs. 2-4 disclose a memory device comprising clock distortion calibration configured to: in response to determining that a duty cycle calibration (DCC) condition is met (the DCC calibration condition being met would be the coarse lock or duty cycle within the fine range (e.g., see 325/330 of Fig. 3)), execute a DCC operation to adjust the trim value associated with a duty cycle of a voltage signal (adjusting of a trim value according to the condition would be adjusting the fine duty correction (see 604 and 608 of Fig. 6B and 335 of Fig. 3 and oscillation detection of Fig. 4)); while executing the DCC operation,, determine that the DCC condition is no longer met (335, 365 and 370 (e.g., determines that the fine tuning is range is not sufficient for locking the fine trim values see Col. 6 line 52 to Col. 7 line 3)); and in response to  determination that the DCC condition is no longer met, interrupt the DCC operation before completing execution of the DCC operation such that the clock distortion calibration circuitry (i) does not adjust the trim value during the execution of the DCC operation or (ii) does not use an adjusted trim value, generated while executing the DCC operation, to calibrate the duty cycle of the voltage signal ( indicating that fine tuning is not met the fine tuning operation is canceled (and thus the fine trim is not adjusted any longer) and the duty cycle moves to the coarse tuning (see Col. 6 lines 64-66). So thus the DCC adjustment condition is for the fine values.)
With respect to claim 2, figs. 2-4 disclose the memory device of claim 1, wherein, to interrupt the DCC operation, the clock distortion calibration circuitry is configured to pause or stop the DCC operation (See col. 6 lines 24-26).  
With respect to claim 3, figs. 2-4 disclose the memory device of claim 1, wherein the clock distortion calibration circuitry is configured to execute the DCC operation only when the DCC condition is met (enablement condition).  
With respect to claim 4, figs. 2-4 disclose the memory device of claim 1, wherein the DCC condition includes enablement of the clock distortion calibration circuitry to automatically execute the DCC operation in response to determining that the DCC condition is met (enablement condition).  
With respect to claim 4, figs. 2-4 disclose the memory device of claim 1, wherein the DCC condition includes enablement of the clock distortion calibration circuitry, via a set feature option (set feature would be oscillation condition) or a media-local- bus interface (MLBi) option of the memory device, to automatically execute the DCC operation in response to determining that the DCC condition is met (Col. 6 lines 20-30).  
With respect to claim 6, figs. 2-4 disclose the memory device of claim 1, wherein the DCC condition includes the memory device not being in read mode (the memory device being the flag control signal.)  
With respect to claim 7, figures 2-4 disclose the memory device (recovery control logic 228 has a memory component in the storing of N)  of claim 1, wherein the DCC condition includes the memory device not executing a data read operation or the memory device executing a data write operation (this function would be achieved by the N being in static or dynamic mode and equal or not equal to 0 as well as the step 355 which would be the write operation).  
With respect to claim 8, figures 2-4 disclose the memory device of claim 1, wherein the DCC condition includes the memory device being in read mode (here the reading of N after 305 and at step 270).  
With respect to claim 9, figures 2-4 disclose the memory device of claim 1, wherein the DCC condition includes an availability of a predetermined duration of continuous read clocks (INXCLK) and/or an availability of a predetermined number of cycles of continuous read clocks (The INXCLK signal is continuously read until the desired duty cycle).  
With respect to claim 10, figures 2-4 disclose the  memory device of claim 1, wherein the DCC condition includes the memory device being in an idle state (static mode).  
With respect to claim 11, figures 2-4 disclose a memory device, comprising: clock distortion calibration circuitry (200) including update control circuitry (duty cycle adjuster 220) and detection circuitry (224 and 232) operably connected to the control circuitry, wherein the detection circuitry is configured to: in response to determining that a duty cycle calibration (DCC) condition is met (the DCC calibration condition being met would be the coarse lock or duty cycle within the fine range (e.g., see 325/330 of Fig. 3)), set a DCC enable signal to a first state ( fine); and in response to determining that the DCC condition is not met (335, 365 and 370 (e.g., determines that the fine tuning is range is not sufficient for locking the fine trim values see Col. 6 line 52 to Col. 7 line 3)), set the DCC enable signal to a second state different from the first state (coarse), and wherein the update control circuitry is configured to: in response to determining that the DCC enable signal is in the first state, enable the clock distortion calibration circuitry to execute a DCC operation to adjust a trim value associated with a duty cycle of a voltage signal (adjusting of a trim value according to the condition would be adjusting the fine duty correction (see 604 and 608 of Fig. 6B and 335 of Fig. 3 and oscillation detection of Fig. 4)); and in response to determining that the DCC enable signal is in the second state( indicating that fine tuning is not met the fine tuning operation is canceled (and thus the fine trim is not adjusted any longer) and the duty cycle moves to the coarse tuning (see Col. 6 lines 64-66)  while the clock distortion calibration circuitry is executing the DCC operation, disable the clock distortion calibration circuitry before execution of the DCC operation is completed such that the clock distortion calibration circuitry is disabled (i) from adjusting the trim value during the execution of the DCC operation or (ii) from using an adjusted trim value, generated during the execution of the DCC operation, to calibrate the duty cycle of the voltage signal.
With respect to claim 12, figures 2-4 disclose the memory device of claim 11, wherein, to disable the clock distortion calibration circuitry, the update control circuitry is configured to interrupt the DCC operation (See col. 6 lines 24-26).  
With respect to claim 13, figures 2-4 disclose the memory device of claim 11, wherein the update control circuitry is configured to enable the clock distortion calibration circuitry to execute the DCC operation only when the DCC enable signal is in the first state (enablement condition).  
 With respect to claim 14, figures 2-4 disclose the memory device of claim 11, wherein the detection circuitry is further configured to: detect a state of an autonomous DCC enable signal (enablement condition) and/or of a read enable signal; and set the DCC enable signal to the first state (static) or to the second state (dynamic)  based at least in part on the state of the autonomous DCC enable signal and/or on the state of the read enable signal.  
With respect to claim 15, figures 2-4 disclose the memory device of claim 11, wherein the DCC condition includes: an autonomous DCC enable signal input into the detection circuitry being in a third state (static N not equal to 0); a read enable signal input into the detection circuitry being in a fourth state (static N=0); the memory device not executing a data read operation; the memory device executing a data write operation; an availability of a predetermined duration of continuous read clocks (INXclk); an availability of a predetermined number of cycles of continuous read clocks; and/or the memory device being in an idle state (static).  
With respect to claim 17, figures 2-4 disclose a memory device comprising clock distortion calibration circuitry configured to: detect, while executing that a duty cycle calibration (DCC) operation to adjust a trim value associated with a duty cycle of a voltage signal, that a DCC condition is not met (335, 365 and 370 (e.g., determines that the fine tuning is range is not sufficient for locking the fine trim values see Col. 6 line 52 to Col. 7 line 3));,; in response to detecting that the DCC condition is not met, disable the clock distortion calibration circuitry before execution of the DCC operation is complete such that the clock distortion calibration circuitry is disabled (a) from adjusting the trim value associated with a duty cycle of a voltage signal as part of the execution of the DCC operation or (b) from using a first adjusted trim value, generated during the execution of the DCC operation, to calibrate the duty cycle of the voltage signal ( indicating that fine tuning is not met the fine tuning operation is canceled (and thus the fine trim is not adjusted any longer) and the duty cycle moves to the coarse tuning (see Col. 6 lines 64-66). So thus the DCC adjustment condition is for the fine values.); after disabling the clock distortion calibration circuitry and while the clock distortion calibration circuitry is disabled, detect that the DCC condition is met (the DCC calibration condition being met would be the coarse lock or duty cycle within the fine range (e.g., see 325/330 of Fig. 3)); and in response to detecting that the DCC condition is met, enable the clock distortion calibration circuitry to execute another DCC operation (i) to adjust the trim value or (ii) to use a second adjusted trim value to calibrate the duty cycle of the voltage signal (adjusting of a trim value according to the condition would be adjusting the fine duty correction (see 604 and 608 of Fig. 6B and 335 of Fig. 3 and oscillation detection of Fig. 4)).
With respect to claim 18, figures 2-4 disclose the memory device of claim 17, wherein the clock distortion calibration circuitry is further configured to adjust the trim value using a binary search and to calibrate the duty cycle of the voltage signal only when all steps of the binary search are complete.  (Here, the binary search could be considered the setting of N or C values and based on the values the continuation of the calibration of the duty cycle).
 	With respect to claim 19, figures 2-4 and 6a disclose memory device of claim 17, wherein the clock distortion calibration circuitry is further configured to adjust the trim value using a linear search.  (Here, the transistors 616 and 618 of figure 6a are used to regulate step size linearity of the clock signal out within the adjuster cell.   This would indicate the trim adjust search is linear in nature).

With respect to claim 20, figures 2-4 disclose the memory device of claim 17, wherein the clock distortion calibration circuitry is further configured to calibrate the duty cycle of the voltage signal as a background operation of the memory device and/or while the memory device is idle (static condition).    
With respect to claim 21, figures 2-4 disclose the memory device of claim 1, wherein the DCC condition not being met indicates that continued execution of the DCC operation is unlikely to result in a valid adjusted trim value (i.e.  no lock to produce a trim value).

Response to Arguments
Applicant’s arguments, filed 10/7/2022, with respect to the rejection(s) of claim(s) 1-21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ma (US 9954517).

Allowable Subject Matter
Claim 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 16, the prior art of record fails to suggest or disclose the memory device of claim 11, wherein the clock distortion calibration circuitry further includes: a low pass filter configured to convert the voltage signal to a direct current (dc) level representation of the duty cycle of the voltage signal; and a comparator configured to receive the dc level representation.  
 	Here, no low pass filter is apparent the in the reference that performs the function as disclosed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAREEM E ALMO/Examiner, Art Unit 2849    
                                                                                                                                                                                                   /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849